Dykman, J.
This is an appeal from an order denying a motion for a peremptory writ of mandamus which the relator desires against the county treasurer of Queens county, to compel him to execute and deliver a lease of certain premises sold for unpaid taxes. The land in question was assessed to one Hegeman in the year 1885, and he was then the owner thereof, but the *568taxes were not paid. On the 7tli day of June, 1887, the land was sold by the county treasurer for those taxes, and was struck off to the town of Hempstead as the purchaser, the land being in that town. On the 11th day of February, 1889, the relator, who had succeeded to all the rights of the original owner, paid the full amount of the tax, interest, costs, and charges to the county treasurer, who received the same in full payment and discharge of such tax, and marked the premises upon his books as redeemed. Flo forfeiture was claimed, and there is now nothing upon the records to support or justify a lease for the premises, and the issuance of a lease would falsify the record and be an idle and useless ceremony. The order should be affirmed, with $10 costs and disbursements.